DETAILED ACTION
1.	This communication is in response to the Application filed on 4/7/2022. Claims 41-60 are pending and have been examined. Claims 1-40 are cancelled.
Drawings
2.	Fig. 3 is not acceptable for examination because the processing flow does not match claimed processing steps.
Allowable Subject Matter
3.	Claims 48-49, 55, 59-60 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
4.	Claims 41-47, 50-54, 56-58 are rejected under 35 U.S.C. 103 as being unpatentable over Blue, et al. (ASIACCS’18, 2018; hereinafter BLUE) in view of Freed, et al. (US 9368105; hereinafter FREED), and further in view of Upson, et al. (US 8533815; hereinafter UPSON).     
 As per claim 41, BLUE (Title: 2MA: Verifying Voice Commands via Two Microphone Authentication) discloses “A system to transmit data in a voice-activated network, comprising: a first microphone of a sensing device, to receive a first instance of a first input audio signal; a second microphone of the sensing device, to receive a second instance of the first input audio signal (BLUE, Title; Fig. 5: 2MA uses the audio and network channel to authenticate commands; [Abstract], Voice controlled interfaces; [Sec. 1, para 3-4,], use of multiple microphones located on potentially mutually disinterested devices throughout an area (e.g., an apartment) to provide a stronger means of authenticating voice commands .. 2MA as a generic framework);  
a natural language processor component executed by the sensing device, to parse the first instance of the first input audio signal to [ identify an activation phrase ] (BLUE, [Abstract], 2MA is an effective means of authenticating and localizing voice commands <read on natural language processing. Also see FREED>);  
an interface, of the sensing device (BLUE, [Abstract], Voice controlled interfaces), [ to transmit, at a first time point, the first instance of the first input audio signal to a client device based on identification of the activation phrase in the first instance of the first input audio signal; the interface, of the sensing device, to transmit, at a second time point after the first time point (Examiner’s Note: the applicant is requested to clarify if the time difference is due to different traveling distance from the voice source to the two different microphones located in different positions), the second instance of the first input audio signal to the client device ]; and the interface, of the sensing device, [ to transmit an audio signal associated with at least one of the first instance of the first input audio signal and the second instance of the first input audio signal to the client device ] based on [ a confirmation message from the client device of an identification of the activation phrase in the second instance of the first input audio signal ] (Examiner’s Note: the applicant is requested to clarify the difference between the ‘input audio signal’ and the ‘audio signal’. In addition, the whole purpose of the invention is unclear judging by the three ‘transmit’ steps).” 
BLUE does not expressly disclose “identify an activation phrase … a confirmation message of an identification of the activation phrase in the second instance of the first input audio signal” and “to transmit, at a first time point, the first instance of the first input audio signal to a client device based on identification of the activation phrase in the first instance of the first input audio signal .. to transmit, at a second time point after the first time point, the second instance of the first input audio signal to the client device .. to transmit an audio signal associated with at least one of the first instance of the first input audio signal and the second instance of the first input audio signal to the client device ..” However, the feature is taught by FREED (Title: Preventing false wake word detections with a voice-controlled device).
In the same field of endeavor, FREED teaches: [Abstract] “activate command recognition in response to one or more wake words <read on after activation phrase identification, to process/recognize the received instance of the input audio signal> .. recognizing wake words <read on activation phrase identification/confirmation> that activate the natural language control functionality of a computing device” and [col. 9, lines 32-42] “At 610, the server may receive the audio signal from the device 100. At 612, the server may operate to recognize a command in the audio signal .. At 614, the server may perform an action corresponding to the command. At 616, the server may generate a response for the user. At 618, the server may transmit the response to the voice controlled device 100. At 620, the voice controlled device 100 may receive the response, and, at 622, play the response to the user <all of the above read on ready mechanisms to receive, respond to and transmit any audio signal at any time such as for output to playback>.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of FREED in the system (as taught by BLUE) for activation phrase identification and voice command recognition for various functionality control.
As per claim 42 (dependent on claim 41), BLUE in view of FREED further discloses “15comprising the natural language processor component to: identify an instance of a second input audio signal acquired via at least one of the first microphone or the second microphone of the sensing device; parse the instance of the second input audio signal to identify a second candidate activation phrase; determine that the second candidate activation phrase contains a predetermined activation phrase; and the interface of the client device to transmit, to the data processing system, responsive to the determination that the second candidate activation phrase contains the predetermined activation phrase (see Claim 41 for exactly the same processing steps applicable to the second input audio signal. FREED teaches: [Abstract], recognizing wake words that activate the natural language control functionality of a computing device <where wake words read on ‘predetermined activation phrase>).”  
As per claim 43 (dependent on claim 41), BLUE in view of FREED further discloses “comprising the natural language processor component to: identify an instance of a second input audio signal acquired via a microphone of a second sensing device different from the sensing device; parse the instance of the second input audio signal to identify a second candidate activation phrase; and determine that the second candidate activation phrase contains at least one of the plurality of predetermined activation phrases; and the interface of the client device to transmit, to the data processing system, responsive to the determination that the second candidate activation phrase contains at least one of the plurality of predetermined activation phrases (see Claim 41 for exactly the same processing steps applicable to the second input audio signal of a second sensing device. FREED teaches: [Abstract], recognizing wake words that activate the natural language control functionality of a computing device <where wake words read on ‘at least one of the plurality of predetermined activation phrase>).”  
As per claim 44 (dependent on claim 41), BLUE in view of FREED further discloses “the interface of the client device to: receive, from the sensing device, an instance of a second input audio signal determined by the sensing device to contain at least one of the plurality of predetermined activation phrases; and transmit, to the data processing system, the instance of the second input audio signal to cause the data processing system to generate the data packet based on the input audio signal from the sensing device and the instance of the second input audio signal (see Claims 41 and 42 for exactly the same processing steps applicable to the second input audio signal. The applicant is requested to clarify if ‘the input audio signal’ is ‘the first input audio signal’ or ‘the second input audio signal.’ BLUE, Fig. 5: 2MA uses the audio and network channel to authenticate commands <read on data packet which is well-known and widely used in digital networks>).”  
As per claim 45 (dependent on claim 41), BLUE in view of FREED further discloses “comprising the interface of the client device to: transmit, to the data processing system, the input audio signal to cause the data processing system to identify a request from at least one of the first instance of the first input audio signal or the second instance of the first input audio signal and to select an output audio signal to include in the data packet based on the request; and receive, from the data processing system, the data packet including the output audio signal generated based on the request to present via at least one of the sensing device or the client device (FREED, [col. 1, lines 64-65], Natural language commands may indicate an act or command to be executed <read on request>; [col. 9, lines 32-42], At 610, the server may receive the audio signal from the device 100. At 612, the server may operate to recognize a command in the audio signal .. At 614, the server may perform an action corresponding to the command. At 616, the server may generate a response for the user. At 618, the server may transmit the response to the voice controlled device 100. At 620, the voice controlled device 100 may receive the response, and, at 622, play the response to the user).”
As per claim 46 (dependent on claim 41), BLUE in view of FREED further discloses “comprising the interface of the client device to: transmit, to the data processing system, the input audio signal to cause the data processing system to use the input audio signal to identify a text output to include in the data packet; and receive, from the data processing system, the data packet including the text output to present on a display communicatively coupled with the client device (FREED, [col. 9, lines 32-34], At 610, the server may receive the audio signal from the device 100. At 612, the server may operate to recognize a command in the audio signal <where ‘recognize a command in the audio signal’ reads on ‘to identify a text output> and where a text display is well-known. BLUE, [Sec. 8.1], confirmation displays on the mobile device).”
As per claim 47 (dependent on claim 41), BLUE in view of FREED further discloses “comprising the natural language processor component to determine that a second candidate activation phrase contains at least one of the plurality of predetermined activation phrases, the second candidate activation phrase identified from an instance of a second input audio signal acquired via at least one of the first microphone or the second microphone; and the interface of the client device to transmit a request for at least one instance of a third input audio signal responsive to the determination that the second candidate activation phrase contains at least one of the plurality of predetermined activation phrases (see Claims 42, 43 and 45).”  
As per claim 50 (dependent on claim 41), BLUE in view of FREED and UPSON further discloses “comprising the interface of the client device to establish, between the client device and the sensing device, a connection over which to identify the first instance of the first input audio signal and the second instance of the first input audio signal (BLUE, Fig. 5: 2MA uses the audio and network channel to authenticate commands <where ‘audio and network channel’ reads on connection for input audio signal>; [Abstract], Voice controlled interfaces).”
Claims 51-53, 54 (similar in scope to claims 41-43, 46) are rejected under the same rationale as applied above for claims 41-43, 46.  
Claims 56-57, 58 (similar in scope to claims 41-42, 45) are rejected under the same rationale as applied above for claims 41-42, 45.  
Double Patenting

5.	Claims 41, 51, 56 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 28 and 35 of U.S. patent 11114094 (original application 16/076165).
Conclusion
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on (571)272-7799.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/	10/27/2022

Primary Examiner, Art Unit 2659